Citation Nr: 1611374	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-33 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for benign essential tremor of the upper extremities, evaluated as 10 percent disabling prior to June 28, 2009 and as 30 percent thereafter.
 
2.  Entitlement to an increased initial evaluation for psychiatric disability, including anxiety disorder, evaluated as 30 percent disabling prior to May 2, 2014, and as 70 percent disabling thereafter.  

3.  Entitlement to an effective date prior to May 2, 2014 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to September 1968, and from May 1969 to August 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals  (Board) from rating decisions of the VA Regional Office in St. Petersburg, Florida.  

Jurisdiction over the Veteran's claims file has been transferred to the RO in Waco, Texas.  

The Veteran was scheduled for a hearing in April 2015.  However, in a statement from the Veteran's representative, dated April 23, 2015, it was stated that the Veteran wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2015).  Accordingly, the Board will proceed without further delay.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an effective date prior to May 2, 2014 for a total disability rating based on a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

In a statement, dated July 9, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the appellant's representative that the appellant desired to withdraw the issues of entitlement to an increased initial evaluation for benign essential tremor of the upper extremities, evaluated as 10 percent disabling prior to June 28, 2009 and as 30 percent thereafter, and entitlement to an increased initial evaluation for psychiatric disability, including anxiety disorder, evaluated as 30 percent disabling prior to May 2, 2014, and as 70 percent disabling thereafter.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to an increased initial evaluation for benign essential tremor of the upper extremities, evaluated as 10 percent disabling prior to June 28, 2009 and as 30 percent thereafter, and entitlement to an increased initial evaluation for psychiatric disability, including anxiety disorder, evaluated as 30 percent disabling prior to May 2, 2014, and as 70 percent disabling thereafter, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In July 2008, the RO granted service connection for an anxiety disorder, evaluated as 10 percent disabling, and benign essential tremor, upper extremities, evaluated as 10 percent disabling.  The Veteran appealed the issues of entitlement to increased initial evaluations.  The RO subsequently granted the claims, to the extent that it assigned a 30 percent evaluation for anxiety disorder prior to May 2, 2014, and a 70 percent disabling thereafter, and a 30 percent disabling for benign essential tremor, upper extremities, as of  June 29, 2009.  

A review of the claims folder shows that the Veteran has initiated appeals on the issues of: (1) entitlement to an increased initial evaluation for benign essential tremor of the upper extremities, evaluated as 10 percent disabling prior to June 28, 2009 and as 30 percent thereafter, and (2) entitlement to an increased initial evaluation for psychiatric disability, including anxiety disorder, evaluated as 30 percent disabling prior to May 2, 2014, and as 70 percent disabling thereafter.  In July 2015, the RO sent the Veteran a letter in order to clarify the issues on appeal.   That same month, the Veteran's representative indicated that the Veteran desires to withdraw his appeal as to those issues.  

Specifically, in a statement from the Veteran's representative, dated July 9, 2015, it was stated that, provided that the Board has jurisdiction over the issue of entitlement to an effective date prior to May 2, 2014 for a total disability rating based on a TDIU, that, "the Veteran agrees that the sole issue on appeal to the BVA is the effective date of award of TDIU." 

In this decision, the Board has taken jurisdiction of the claim for an effective date prior to May 2, 2014 for a total disability rating based on a TDIU.  

Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the two issues listed above.  They are dismissed.  The issue of entitlement to an effective date prior to May 2, 2014 for a total disability rating based on a TDIU, however, remains on appeal.




ORDER

The issues of entitlement to an increased initial evaluation for benign essential tremor of the upper extremities, evaluated as 10 percent disabling prior to June 28, 2009 and as 30 percent thereafter, and entitlement to an increased initial evaluation for psychiatric disability, including anxiety disorder, evaluated as 30 percent disabling prior to May 2, 2014, and as 70 percent disabling thereafter, are dismissed.


REMAND

The Veteran asserts that he is entitled to an effective date prior to May 2, 2014 for his TDIU.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

Service connection is currently in effect for an anxiety disorder, "benign essential tremor, upper extremities," tinnitus, and bilateral hearing loss.  In July 2014, the RO increased the Veteran's rating for his anxiety disorder to 70 percent, with an effective date of May 2, 2014.  As a result of that increase, the Veteran's combined rating was elevated from 60 percent to 80 percent as of May 2, 2014, and as of that date he first met the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a). 

The RO's grant of TDIU was therefore based on the effective date of the increased rating for the Veteran's anxiety disorder.

Prior to May 2, 2014, his combined evaluation was 60 percent, and the criteria for a schedular TDIU were not met.  Id.  Therefore, the only basis for the assignment of an effective date for TDIU prior to May 2, 2014 is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  

The claims file includes evidence indicating that the Veteran was not unemployable due to his service-connected psychiatric disability prior to May 2, 2014.  See e.g., VA PTSD examination reports, dated in July 2008 and June 2009.  

However, there are two opinions from private physicians of record which assert that he was unemployable due to service-connected psychiatric disability prior to May 2, 2014, specifically, as of 2009.  See statements from J.M., PhD., dated in August 2012;  E.T., M..D., dated in October 2010.  In addition, an opinion from D.T., M.D., dated in August 2012 is of record, in which Dr. T essentially stated that the symptoms from the Veteran's service-connected benign tremors, upper extremities, are impossible to differentiate from his nonservice-connected Parkinson's disease.  He further indicated that the collective symptoms of these two disabilities are severe, and result in an inability to grasp and manipulate objects.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In sum, while the Veteran fails to meet the criteria for a schedular TDIU, the evidence of record indicates that he may be unemployable due to his service-connected disabilities.  Here, the Board finds that, based on the evidence of record, the Veteran has provided sufficient evidence to warrant referral of his TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration.  

The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 4.16(b).  Floyd v. Brown, 9 Vet. App. 88 (1996).

 Accordingly, the case is REMANDED for the following actions:
 
1.  Refer the Veteran's claim for an effective date prior to May 2, 2014 for a TDIU to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b). 
 
2.  Following the above development, review the claims file and readjudicate the Veteran's claim of entitlement to an effective date prior to May 2, 2014 for a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court   of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


